Citation Nr: 0527978	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  01-03 657A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 31, 1985, Board decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
for purposes of accrued benefits.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
psychiatric disability, including PTSD, for purposes of 
accrued benefits, and whether new and material evidence has 
been submitted to reopen a claim of entitlement to a total 
rating based on individual unemployability for purposes of 
accrued benefits are the subject of a separate decision by 
the Board.)


REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
and died in August 1982.  The moving party is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
as an exercise of the Board's original jurisdiction under 38 
U.S.C.A. § 7111 (West 2002) pursuant to an April 2001 motion 
by the moving party alleging CUE in a January 31, 1985, 
decision by the Board.  In that decision the Board, inter 
alia, denied service connection for a psychiatric disability, 
to include PTSD, for purposes of accrued benefits.  The Board 
dismissed the motion in May 2002, and the moving party 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in January 2004, the 
Court, inter alia, vacated the Board's dismissal of the CUE 
motion with respect to PTSD, and remanded because of what the 
Court found was an imprecise treatment of the motion.  (The 
Board's decision with respect to other CUE motions, including 
the question of psychiatric disability other than PTSD, was 
affirmed.)


FINDING OF FACT

The moving party has failed to set forth adequately the 
alleged CUE, or errors of fact or law, in the January 31, 
1985, Board decision with respect to the issue of entitlement 
to service connection for PTSD for accrued benefits purposes, 
the legal or factual basis for such allegations of error and 
why the result would have been manifestly different but for 
the error(s). 




CONCLUSION OF LAW

Because the requirements for a motion for revision of the 
Board's decision of January 31, 1985, with respect to the 
issue of entitlement to service connection for PTSD, on the 
basis of CUE have not been met, the motion is dismissed 
without prejudice to re-filing.  38 C.F.R. §§ 20.1403, 
20.1404(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) and promulgated at 38 
C.F.R. §§ 20.1400-1411 (2005).  The regulations require that 
a motion for revision of a decision based on CUE must set 
forth clearly and specify the alleged CUE, or errors of fact 
or law, in the Board decision; the legal or factual basis for 
such allegations; and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations, failure to give 
due process, or any other general, non-specific allegations 
of error, are insufficient to meet the burden just described.  
Motions which fail to comply with these requirements shall be 
dismissed without prejudice to refiling.  38 C.F.R. § 
20.1404(b).

Pursuant to the regulations, CUE is a very specific and rare 
kind of error of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a).  Generally, CUE is present when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
CUE in a prior Board decision must be based on the record and 
the law that existed when the decision was made.  38 C.F.R. § 
20.1403(b)(1).

The regulations also state that, to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  The regulations specify that, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE include 
the Secretary's failure to fulfill the duty to assist, and 
allegations based on improper evaluation of evidence, i.e., a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d)(1-3); see also Crippen v. Brown, 
9 Vet. App. 412, 418 (1996).  

With respect to the January 1985 decision, the moving party's 
representative argues that the evidence of record 
demonstrated that the veteran had PTSD.  To support this 
argument, the representative referred to the findings of a 
January 1982 VA psychiatric examination wherein the examiner 
noted that "some features of [the veteran's] present 
difficulties do suggest a post-traumatic stress syndrome," 
contending that this constituted a diagnosis of PTSD.  In 
addition, it is asserted that the Board focused on the 
severity of the disability and not on the "finding" that 
the veteran had PTSD.  

As noted, the applicable VA regulations, discussed above, and 
Court precedent require that a motion for revision of a 
decision based on CUE must set forth clearly and specify the 
alleged CUE, or errors of fact or law, in the Board decision.  
The motion must also set forth legal or factual bases for 
such allegations, why the result would have been manifestly 
different but for the alleged error(s), and must not be 
merely a disagreement as to how the facts in evidence were 
weighed or evaluated.  Here, the movant has not met this 
burden.  Rather, the motion has set forth what clearly 
amounts to a disagreement as to how the facts were weighed or 
evaluated, and therefore does not constitute a valid CUE 
motion.  The assertion that the Board focused on the severity 
of the disability and not on the "finding" that the veteran 
had PTSD is, on its face, a disagreement as to how the facts 
were weighed.  In short, the allegation of error is that the 
Board should have given greater weight to the January 1982 
report.  This does not make for a valid CUE motion.


ORDER

The motion to revise the January 1985 Board decision with 
respect to the issue of entitlement to service connection for 
PTSD for accrued benefits purposes on the basis of CUE is 
dismissed without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


